Case 8:19-cv-01374-SDM-AEP Document 14 Filed 08/01/19 Page 1 of 2 PageID 82



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   JOHN BROWN,

         Plaintiff,

   v.                                                  CASE NO. 8:19-cv-1374-T-23AEP

   BARCLAYS BANK DELAWARE,

         Defendant.
   ____________________________________/


                                          ORDER

         Presenting a “card-member agreement” that includes a broad arbitration

   provision (12-1 at 3), Barclays moves (Doc. 12) unopposed to compel arbitration of

   this Telephone Consumer Protection Act action. Under 9 U.S.C. § 3 a district court

   must stay an action if the parties have agreed to arbitrate the claim. EEOC v. Waffle

   House, Inc., 534 U.S. 279, 289 (2002) (“The [Federal Arbitration Act] provides for

   stays of proceedings in federal district courts when an issue in the proceeding is

   referable to arbitration”); Bender v. A.G. Edwards & Sons, Inc., 971 F.2d 698, 699 (11th

   Cir. 1992) (per curiam) (holding that a district court must stay rather than dismiss a

   claim the parties have agreed to arbitrate). Accordingly, the motion (Doc. 12) to

   compel arbitration is GRANTED, and this action is STAYED. The clerk is directed

   to ADMINISTRATIVELY CLOSE the case. No later than seven days after the

   parties receive the arbitral decision, Barclays must move to lift the stay and to open
Case 8:19-cv-01374-SDM-AEP Document 14 Filed 08/01/19 Page 2 of 2 PageID 83



   the case. If the parties have not received the arbitral decision by FEBRUARY 28,

   2020, on that day Barclays must file a report detailing the status of the arbitration.

         ORDERED in Tampa, Florida, on August 1, 2019.




                                              -2-
